Case 1:19-cv-23825-UU Document 12 Entered on FLSD Docket 10/04/2019 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                               Case No.: 1-19-CV-23825-UU
 GORDON BELLO,

                  Plaintiff,
 vs.

 JERRY FALWELL, JR.,

             Defendant.
 __________________________/

        JOINT MOTION TO STAY PROCEEDING PENDING CONSUMMATION OF
       SETTLEMENT UPON COURT’S RULING ON PLAINTIFF’S MOTION TO DENY
        ATTORNEY CHARGING LIEN, ALTERNATIVELY, TO BE EXCUSED FROM
                  PENDING COMPLIANCES OR FOR EXTENSION OF TIME



          Plaintiff, Gordon Bello, joined by Defendant, Jerry Falwell, Jr., jointly move to stay this

 proceeding pending this Court’s ruling on the Plaintiff’s Motion To Deny Attorney Charging Lien

 filed Oct. 4, 2019, or in the alternative that the parties be excused from pending requirements for

 compliances, or for an additional extension of time sufficient for the Court to rule on the Plaintiff’s

 pending motion to deny attorney charging lien, and as grounds therefore states:

       1. The parties have reached agreement on terms of settlement.

       2. See Stipulation of Settlement being separately filed Oct. 4, 2019.

       3. The parties cannot consummate their settlement until the Court rules on the Plaintiff’s

          Motion To Deny Attorney Charging Lien filed Oct. 4, 2019.

       4. On Sept. 27, 2019, this Court entered its Order [D.E. 10] denying a prior motion to stay,

          but granting an extension of time until Oct. 17, 2019 for Plaintiff to respond to the pending

          motion to dismiss.
Case 1:19-cv-23825-UU Document 12 Entered on FLSD Docket 10/04/2019 Page 2 of 4



    5. On Sept. 23, 2019, this Court entered its Order Setting Initial Planning And Scheduling

        Conference [D.E. 6], which requires both parties to comply with requirements therein.

    6. The parties seek to stay this proceeding, alternatively, request that the Court excuse the

        parties from pending compliances (set out below) or for an additional extension of time for

        compliances based on the following:

        a) The parties have reached agreement on terms of settlement. See Stipulation of

            Settlement filed Oct. 4.

        b) Since the parties only await the Court’s ruling on the claim of charging lien to

            consummate their settlement, it would constitute a waste of judicial labor and time as

            well as impact the resources of the parties to proceed with litigation.

        c) Specifically, Plaintiff seeks to be excused from, or for a stay, or for additional extension

            of time for compliances with Order [D.E.10], and the parties further seek to be excused

            from, or for a stay, or additional time to comply with the Order Setting Initial Planning

            And Scheduling Conference. [D.E. 6].

 This request for a stay, alternatively for additional enlargement of time, is not for any improper

 purpose and is not intended to improperly delay this proceeding.



                                       MEMORANDUM OF LAW

        It is well settled that this Court has the authority to stay proceedings to manage its docket

 based on circumstances of a particular case. See, e.g., Clinton v. Jones, U.S. 681, 706 (1997);

 Landis v. North Am. Water Works & Elec Co., 299 U.S. 248, 254 (1936). A stay properly

 conserves the parties’ and the Court’s resources, particularly when the issue before the court is to
Case 1:19-cv-23825-UU Document 12 Entered on FLSD Docket 10/04/2019 Page 3 of 4



 facilitate a settlement that would dispose of the entire action. Nankivil v. Lockheed Martin Corp.,

 216 F.R.D. 689, 692 (M.D. Fla.), aff’d 87 F. App’x 713 (11th Cir. 2003).



                        CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to S.D. Fla. Local Rule 7.1, the parties certify their agreement on this motion and

 the relief sought.

         Undersigned counsel for Plaintiff has made reasonable efforts to confer with non-party,

 Donald R. Jones, Esq., whose only interest is his claim of attorney charging lien, but has been

 unable to confer with him as of this filing. The reasonable efforts made were emails on Oct. 1 and

 2, to which Mr. Jones’s office responded that Mr. Jones would contact Plaintiff’s counsel when

 Mr. Jones was able to do so.



         WHEREFORE, Plaintiff and Defendant respectfully request that this Court stay this

 proceeding, or if stay is not granted, then to excuse the parties from compliance with Orders

 [D.E.6] and [D.E. 10], or for an additional enlargement of time sufficient for the Court to rule on

 the Plaintiff’s Motion To Deny Attorney Charging Lien filed Oct. 4, 2019 and allow the parties to

 consummate their settlement.



                                       Respectfully submitted,
                                       By:__/s/ Michael L. Addicott_____
                                       Michael L. Addicott / FBN 456446
                                       mlaesq@addicottlaw.com
                                       ADDICOTT & ADDICOTT, P.A.
                                       900 N. Federal Highway, Suite 201
                                       Hallandale Beach, FL 33009
                                       Phone (954) 454-2605
                                       Attorney for Mr. Bello /Plaintiff
Case 1:19-cv-23825-UU Document 12 Entered on FLSD Docket 10/04/2019 Page 4 of 4




                                     By:__/s/ Joshua B. Spector
                                     Joshua B. Spector (FBN 584142)
                                     joshua@spectorlegal.com
                                     LAW OFFICES OF JOSHUA SPECTOR, P.A.
                                     283 Catalonia Ave., Second Floor
                                     Coral Gables, FL 33134
                                     Phone (786) 786-7272
                                     Attorney for Mr. Falwell/ Defendant




                              CERTIFICATE OF SERVICE

 I HEREBY CERTIFY that on Oct. 4, 2019, I electronically filed the foregoing with the Clerk of
 Court by using the CM/ECF system, which serves a copy on all counsel of record and served
 Donald R. Jones, Esq. and Law Offices of Donald R. Jones, by fax 1-305-728-0537; by US Mail
 to: Donald R. Jones, Esq. and Law Offices of Donald R. Jones, 4090 Laguna St., 2nd Floor, Coral
 Gables, FL 33146 and by email to djones@drjpa.com



                                     By:__/s/ Michael L. Addicott_____

                                     Michael L. Addicott / FBN 456446
                                     mlaesq@addicottlaw.com
                                     ADDICOTT & ADDICOTT, P.A.
                                     900 N. Federal Highway, Suite 201
                                     Hallandale Beach, FL 33009
                                     Phone (954) 454-2605
                                     Attorney for Mr. Bello /Plaintiff
